DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.

Response to Amendment
As agreed during a previous interview, Applicant’s amendments significantly distinguish the instant application from US Patent 11,137,259 from the previously presented Double Patenting rejection. The Double Patenting rejection is therefore withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner would like to note that Muraleev (US 20210010824) was previously presented in an after final interview on 8/30/22 with reasons as to why Muraleev would be applicable however, no further amendments/arguments have been submitted with the filing of the RCE and the Examiner has therefore moved forward with applying Muraleev.
	A detailed/updated rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo; Qi, et al. (US 20200001862; hereinafter Luo, already of record) in view of Maischberger; Mirko, et al. (US 20160370192; hereinafter Maischberger, already of record), further in view of Jiang; Ping, et al. (Design of a Multiple Bloom-filter for Distributed Navigation Routing; hereinafter Jiang, already of record), and even further in view of Muraleev et al. (US 20210010824; hereinafter Muraleev; of record in IDS).
Regarding Claim 9, Luo teaches
	An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code and a mobile version of a digital map, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: - 103 –(Luo: Paragraph [0019], [0021])
AttyDkt: 064359/529582receive a parking cruise route response provided by a network apparatus, the parking cruise response comprising information identifying a starting location of a parking cruise route and… (Luo: Paragraph [0029]–[0033])
…
assigning a cost value to segments of the digital map, (Luo: Paragraph [0017]-[0018]; the disclosed embodiment has the ability to assign costs values to the different routes that it calculate and pick the route which has the lowest cost.)…[a segment] is assigned a minimal cost value…[a segment] is assigned a positive cost value… (Luo: Paragraph [0017]-[0018])
Further, Luo teaches to control a vehicle such that the vehicle traverses the …route and searches for an available parking spot along the …route. (Luo: Paragraph [0017]-[0018], [0031]).
Luo does not teach
…and a bloom filter encoding a route segment set defined by the parking cruise route;
use the information identifying the starting location to identify a decoded starting segment of the digital map;
…determined based at least in part on a probability of finding parking along the segment;
…wherein a segment that satisfies the bloom filter…and a segment that does not satisfy the bloom filter…
determine a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments; and
at least one of (a) provide the decoded route via a user interface or… 
However in the same field of endeavor, Maischberger teaches,
use the information identifying the starting location to identify a decoded starting segment of the digital map; (Maischberger: Paragraph [0016], [0047]-[0054])
determine a decoded route starting from the decoded starting segment based on the cost value assigned to the segments; and (Maischberger: Paragraph [0071])
at least one of (a) provide the decoded route via a user interface or… (Maischberger: Paragraph [0016], [0047]-[0054]) (The Examiner notes that under a broadest reasonable interpretation, claim 9 can be interpreted as only requiring either (a) or (b), but does not need both).  
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the ability to plan and execute an automatic parking plan using digital map data of Luo with the map-agnostic navigation systems of Maischberger for the benefit of improved performance in requesting, determining, transmitting, and/or receiving navigation routes between the server and end-user (Maischberger: Paragraph [0017]).
Luo as modified by Maischberger does not teach:
…and a bloom filter encoding a route segment set defined by the parking cruise route;
…determined based at least in part on a probability of finding parking along the segment;
…wherein a segment that satisfies the bloom filter…
However in the same field of endeavor Jiang teaches,
…and a bloom filter encoding a route segment set defined by the parking cruise route; (Jiang: Section III, Paragraph 5 and 6)
…wherein a segment that satisfies the bloom filter… and a segment that does not satisfy the bloom filter… (Jiang: Section III, Paragraph 5 and 6).
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the ability to plan and execute an automatic parking plan using digital map data of Luo as modified by Maischberger with multiple bloom-filter for distributed navigation routing of Jiang for the benefit of improved navigation using computational efficiency (Jiang: Section I, Paragraph 7).
Luo, in view of Maischberger, and further in view of Jiang does not teach,
…determined based at least in part on a probability of finding parking along the segment;
However in the same field of endeavor, Muraleev teaches
…determined based at least in part on a probability of finding parking along the segment; (Muraleev: Paragraph [0025], [0034], and [0049])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the ability to plan and execute an automatic parking plan using digital map data and bloom filter data of Luo, Maischberger, and Jiang with the parking spot location probability of Muraleev for the benefit of preventing a user from wasting time looking for a parking space and giving the user the certainty of having a parking space along their travel route. (Muraleev: Paragraph [0019])

Regarding Claim 10, 
Luo, Maischberger, Jiang, and Muraleev, teaches 
wherein the parking cruise route was determined using a network version of the digital map, the network version and the mobile version of the map being different versions of the digital map. (Luo: Paragraph [0035], [0045]-[0046]; The routing module is able to obtain map data from a location server, which can be considered to be a network of some sort. The same module is then able to plan a parking route for the autonomous vehicle using the obtained map data.) 

Regarding Claim 11, 
Luo, Maischberger, Jiang, and Muraleev, teaches
The apparatus of claim 9, wherein the decoded route is determined by minimizing the cost of the route starting from the decoded starting segment, the cost of the route being the sum of the cost value assigned to each segment of the route. (Luo: Paragraph [0017]-[0018] & Maischberger: Paragraph [0071])
The motivation to combine Luo, Maischberger, Jiang, and Muraleev is the same as stated for Claim 9 above.

Regarding Claim 12, 
Luo, Maischberger, Jiang, and Muraleev, teaches 
The apparatus of claim 9, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, responsive to determining that the mobile apparatus is within a threshold distance or a threshold travel time of a destination, automatically generate and provide a parking cruise request such that the network apparatus receives the parking cruise request.  (Luo: Paragraphs [0045]-[0046])

Regarding Claim 13, 
Luo, Maischberger, Jiang, and Muraleev, teaches
The apparatus of claim 9, wherein the parking cruise route response is provided by the network apparatus in response to a parking cruise request generated and provided by the mobile apparatus, wherein the parking cruise request comprises a destination near which parking is desired and information identifying a starting location. (Luo: Paragraph [0017]-[0018])

Regarding Claim 14, 
Luo, Maischberger, Jiang, and Muraleev, teaches
The apparatus of claim 9, wherein determining that a segment satisfies the bloom filter comprises: generating a map version agnostic identifier for the segment using a map version agnostic identifier algorithm; and (Maischberger: Paragraph [0019], [0031]-[0034])
coding the map version agnostic identifier using at least one coding function, wherein the network apparatus used the map version agnostic identifier algorithm and the at least one coding function when generating the bloom filter. (Maischberger: Paragraph [0022])
The motivation to combine Luo, Maischberger, Jiang, and Muraleev is the same as stated for Claim 9 above.

Regarding Claim 15, 
Luo, Maischberger, Jiang, and Muraleev, teaches
The apparatus of claim 9, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, before performing the at least one of (a) providing the decoded route via the user interface of the mobile apparatus or (b) controlling the vehicle such that the vehicle traverses the decoded route, determining that the decoded route satisfies at least one quality measure.  (Luo: Paragraph [0017]-[0018])

Regarding Claim 16, 
Luo, Maischberger, Jiang, and Muraleev, teaches 
The apparatus of claim 15, wherein the parking cruise route response further comprises at least one of a route length or a route travel time and determining that the decoded route satisfies the at least one quality measure comprises determining that one of (a) a length of the decoded route and the route length or (b) an expected travel time of the decoded route and the route travel time satisfy a similarity measure. (Luo: Paragraph [0071]; many factors go into the cost assessment the parking planner conducts to determine the optimal travel route which includes length of the route, time it would take to complete the route, speed, etc.)

Regarding Claims 1, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.

Regarding Claim 2, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Regarding Claims 3 and 18, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.

Regarding Claims 4 and 19, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.

Regarding Claims 5 and 20, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.

Regarding Claim 6, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Regarding Claim 7, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15.

Regarding Claim 8, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.

Regarding Claim 17, the claim is analogous to Claim 9 limitations, with the following additional limitations:
 …having computer-readable program code portions stored therein… (Luo: Paragraph [0019])
Therefore, Claim 17 is rejected under the same premise as Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./              Examiner, Art Unit 3663                                                                                                                                                                                          
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                            11/4/2022